IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 26, 2007

                                     No. 07-20100                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ANNETTE LEWIS, Individually and as next friend of and as representative
of the estate of Toddrick Deon Lewis, deceased,

                                                  Plaintiff-Appellant,
v.

PAULINE IGWE, d/b/a/ Human Services Center, and HARRIS COUNTY
DEPARTMENT OF EDUCATION,

                                                  Defendants-Appellees.



              Appeals from the United States District Court for the
                           Southern District of Texas
                                4:05-CV-03320


Before KING, DAVIS and CLEMENT, Circuit Judges..
PER CURIAM:*
       Plaintiff, Annette Lewis, challenges the district court’s order granting
summary judgment to defendant in this § 1983 case. The district court agreed
with and accepted the magistrate judge’s recommendations, concluding that
plaintiff failed to produce summary judgment evidence to allow a fact finder to



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-20100

find a causal link between a custom or policy of Harris County Department of
Education (HCDE) and any violation of federal law suffered by plaintiff’s son.
      Plaintiff’s 21-year- old son Toddrick Lewis was a special education student
attending school at HCDE’s ABC West campus in Houston, Texas. This is a
school for mentally retarded and emotionally disturbed students. Toddrick
grabbed a meat patty off the plate of another student, placed it whole in his
mouth and began to choke. Several staff members responded by performing the
Heimlich maneuver and made other efforts to dislodge the food from Toddrick’s
throat but, unfortunately, were unsuccessful, and he died.
      We affirm the district court’s judgment for the following reasons:
      1. We agree with the magistrate judge and district court that appellant
has failed to demonstrate a policy, practice, or custom enacted or known to the
HCDE board that was causally related to Toddrick’s injury and death.
      2.   The district court did not err in declining to consider plaintiff’s
supplemental evidence that was not tendered to the magistrate judge before her
decision. Appellant never sufficiently explained her delay in obtaining and
submitting this evidence. See Freeman v. County of Bexar, 142 F.3d 848 (5th
Cir. 1998).
      Therefore, for these reasons and those set forth in the careful November
2, 2006 Memorandum and Recommendation of the Magistrate Judge, we affirm
the district court judgment.
      AFFIRMED.




                                       2